t c memo united_states tax_court mary ann save petitioner v commissioner of internal revenue respondent docket no filed date mary ann save pro_se jeremy mcpherson for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for after 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued concessions the issue for decision is whether petitioner should have included dollar_figure she received as a result of a lawsuit settlement as income on her federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in california in date petitioner and her colleague dr moneesha pinto plaintiffs filed a first amended complaint against the county of santa clara california the county in the u s district_court for the northern district of california in that amended complaint plaintiffs alleged violation by the county of their first amendment rights under u s c section whistleblower retaliation under cal lab code sec_1102 whistleblower retaliation under cal health safety code sec_1278 b intentional infliction of emotional distress negligent infliction of emotional distress and defamation continued are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2respondent concedes the sec_6662 penalty on date plaintiffs and the county signed a settlement agreement and general release settlement agreement the settlement agreement stated that plaintiffs hereby release and forever discharge the county from any and all claims that plaintiffs have or may have against the county the parties define the term any and all claims to mean all claims of any kind whether known or unknown anticipated or unanticipated past or present contingent or fixed and all claims that were asserted or could have been asserted under the terms of the settlement agreement the county paid dollar_figure to petitioner and dollar_figure to petitioner’s attorneys petitioner did not report any portion of the dollar_figure settlement as income on her return on date respondent mailed a notice_of_deficiency to petitioner for in which respondent determined that the dollar_figure the county paid to petitioner was includable in her gross_income on date petitioner filed a petition with this court opinion the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth the scope of gross_income is sweeping 504_us_229 3respondent concedes that the dollar_figure the county paid to petitioner’s attorneys did not constitute gross_income to petitioner 348_us_426 exclusions from gross_income are narrowly construed 515_us_323 united_states v burke supra pincite souter j concurring in judgment 35_f3d_93 2d cir therefore settlement proceeds constitute gross_income unless the taxpayer proves they are specifically excepted by another statutory provision sec_104 provides for an exclusion_from_gross_income sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness petitioner claims that the emotional distress she allegedly suffered resulted in a physiological illness and further claims on brief that her settlement proceeds were received on account of her physiological illness respondent contends that the 4petitioner does not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor has she shown that the threshold requirements of sec_7491 have been met settlement agreement does not allocate petitioner’s proceeds to a claim of personal physical injury or physical sickness and that petitioner has not shown that the county intended to compensate petitioner for personal physical injury or physical sickness i rationale of settlement determining whether a settlement was entered into on account of personal physical injuries or physical sickness requires an examination of the settlement agreement language 180_f3d_859 7th cir it is not sufficient that a tort or tortlike injury exists see united_states v burke supra pincite to be excludable the damages received must be in settlement of those injuries sec_1 c income_tax regs see also commissioner v schleier supra pincite it is petitioner’s duty to prove the proper allocation between taxable and nontaxable amounts pipitone v united_states supra pincite ‘ f ailure to show the specific amount of sec_104 was amended in by the small_business job protection act of publaw_104_188 sec 110_stat_1838 effective generally for amounts received after date in relevant part the amendment added the modifier physical after personal and before injuries and the modifier physical was added before sickness although 515_us_323 504_us_229 and 180_f3d_859 7th cir construe sec_104 before the amendment their holding that proceeds are excludable under sec_104 only if shown to be received in settlement of injuries addressed by the statute remains good law the payment allocable to the claims of tort or tortlike damages for personal injuries results in the entire amount’s being presumed not to be excludible ’ id pincite quoting wise v commissioner t c memo taylor v commissioner tcmemo_1999_323 affd without published opinion 246_f3d_676 9th cir morabito v commissioner tcmemo_1997_315 a express language of settlement language in a settlement agreement can offer probative evidence on how a settlement payment should be treated for purposes of sec_104 see eg 87_tc_236 affd 835_f2d_67 3d cir the settlement agreement defined a very general reference to petitioner’s claims against the county and failed to allocate between tort or tortlike claims excludable under sec_104 and other claims not excludable thus while petitioner can show that her underlying infliction of emotional distress claims are in part actions for personal physical injury the record does not indicate that the settlement agreement awarded any compensation_for those claims 6petitioner’s emotional distress is not treated as a physical injury under sec_104 except to the extent that settlement proceeds attributable to it were used to pay for medical_care b intent of payors in the absence of any express language in the agreement the intent of the payor is the most important factor in determining the purpose of the payment pipitone v united_states supra pincite 917_f2d_1033 7th cir affg tcmemo_1989_149 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir kroposki v commissioner tcmemo_1997_563 petitioner failed to show that the county intended any part of her settlement proceeds to be allocated to her medical_expenses that she alleges were attributable to emotional distress the flush language of sec_104 provides that for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness except to the extent that damages attributable to emotional distress were used to pay for medical_care as described in sec_213 and b the record does not indicate that the county agreed to provide petitioner with settlement proceeds for any reason other than to effect a general release of her claims this court cannot apportion damages among various tort and nontort claims where the settlement was a general release and there is no evidence on which to predicate an allocation strong v commissioner tcmemo_1994_346 affd on this issue and revd on other grounds without published opinion 79_f3d_1154 9th cir ii conclusion petitioner has not demonstrated that the dollar_figure payment she received from the county was on account of personal physical injuries or physical sickness moreover the court will not speculate as to what amount if any of the settlement was paid to settle tortlike personal physical injury claims absent proof of a specific payment for tortlike personal physical injuries or physical sickness petitioner does not meet the criteria for exclusion of any part of the settlement from income under sec_104 thus in accordance with sec_61 the dollar_figure payment must be included in petitioner’s gross_income for the taxable_year in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
